
	
		VI
		112th CONGRESS
		1st Session
		S. 450
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Jacqueline W. Coats.
	
	
		1.Permanent resident status for
			 Jacqueline W. Coats
			(a)In
			 generalNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8 U.S.C.
			 1151), Jacqueline W. Coats shall be eligible for issuance of an
			 immigrant visa or for adjustment of status to that of an alien lawfully
			 admitted for permanent residence upon filing an application for issuance of an
			 immigrant visa under section 204 of that Act (8 U.S.C. 1154) or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Jacqueline W. Coats enters the United States before the
			 filing deadline specified in subsection (c), Jacqueline W. Coats shall be
			 considered to have entered and remained lawfully in the United States and shall
			 be eligible for adjustment of status under
			 section
			 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this
			 Act.
			(c)Application and
			 payment of feesSubsections (a) and (b) shall apply only if the
			 application for issuance of an immigrant visa or the application for adjustment
			 of status is filed with appropriate fees not later than 2 years after the date
			 of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numbersUpon the granting of an immigrant visa or
			 permanent residence to Jacqueline W. Coats, the Secretary of State shall
			 instruct the proper officer to reduce by 1, during the current or subsequent
			 fiscal year, the total number of immigrant visas that are made available to
			 natives of the country of birth of Jacqueline W. Coats under
			 section
			 203(a) of the Immigration and
			 Nationality Act (8 U.S.C. 1153(a)) or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 birth of Jacqueline W. Coats under section 202(e) of that Act (8 U.S.C.
			 1152(e)).
			(e)PAYGOThe
			 budgetary effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
